UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1842


MADELINE LEIGH MOSES,

                Plaintiff - Appellant,

          v.

AMERICAN RED CROSS CAROLINAS REGION BLOOD SERVICES (ARC);
PEGGY HUFFMAN; LASHION DARDEN; ERIC HINSON; DELORES SMALLS;
JOYCE BRENDEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:12-cv-00306-BO)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Madeline Leigh Moses, Appellant Pro Se.   Brian Lee Church,
Angelique Regail Vincent, ROBINSON BRADSHAW & HINSON, PA,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Madeline      Leigh     Moses       appeals    the     district      court’s

order    dismissing    her      civil   complaint.          We    have    reviewed   the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                       See Moses v. Am. Red

Cross    Carolinas       Region     Blood       Servs.,     No.        7:12-cv-00306-BO

(E.D.N.C. June 14, 2013).               We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented       in     the   materials

before    this   court    and     argument      would     not    aid    the    decisional

process.



                                                                                 AFFIRMED




                                            2